DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on April 28, 2021, for application number 17/243,097. Claims 1-18 have been considered. Claims 1, 7 and 13 are independent claims.
This action is made Non-Final.

Claim Objections
Claims 4, 5, 10, 16, and 17 are objected to because of the following informalities:  Regarding claim 4, see lines 2 and 7, there are two periods in the claims. Claims 5, 16, and 17 contain substantially similar issue, therefore these claims are similarly objected. Further, claim 4, line 6 recites “the predicted correction text”, however, it may be a typo of “the predicted sample correction text” due to proper antecedent basis issue. Claims 10 and 16 contain substantially similar issue, therefore these claims are similarly objected. Appropriate correction is required.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Wang et al. (Chinese Patent Application Publication CN 111985213 A), referred to as Wang herein.
Lyu et al. (Chinese Patent Application Publication CN 111859921 A), referred to as Lyu herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 10-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang.
Regarding independent claim 1, Wang discloses “A method for text error correction, comprising: 
obtaining a text to be corrected (Wang, at ¶ [0031], obtain speech recognition input text.); 
obtaining a pinyin sequence of the text to be corrected (id. at ¶ [0032], obtain the pinyin of the speech recognition input text.); and 
inputting the text to be corrected and the pinyin sequence to a text error correction model, to obtain a corrected text (id. at ¶ [0033], Inputting the speech recognition input text, the pinyin of the speech recognition input text into a text error correction model to obtain second speech recognition text which is equivalent to a corrected text.).”
Independent claim 7 is directed towards an electronic device equivalent to a method found in claim 1, and is therefore similarly rejected.
Independent claim 13 is directed towards a non-transitory computer-readable storage medium equivalent to a method found in claim 1, and is therefore similarly rejected.
Regarding claim 4, Wang discloses all the limitation of independent claim 1. Wang further teaches “wherein, training the text error correction model by: 
obtaining a sample text and a sample pinyin sequence corresponding to the sample text (id. at ¶ [0036], obtain second training text and the pinyin of the second training text.). 
obtaining a target text of the sample text (id. at ¶ [0034], obtaining the error correction words corresponding to the error positions in the second training text which is equivalent to obtaining the target text.); 
inputting the sample text and the sample pinyin sequence to the text error correction model, to generate a predicted sample correction text (id. at ¶ [0036], inputting each word in the second training text, each word, and the pinyin of each word in the pinyin of the second training text into the second input layer.); and 
generating a loss value according to the predicted correction text and the target text; and training the text error correction model according to the loss value (id. at ¶ [0039], based on the predicted error correction words corresponding to the error positions in the second training text and the error correction words corresponding to the error positions in the second training text, the network parameters of the second language model are adjusted to obtain the text error correction model, which is equivalent to the training the text error correction model according to the loss parameters.).”
Regarding claim 5, Wang discloses all the limitation of independent claim 1. Wang further teaches “wherein, training the text error correction model by: 
obtaining a sample text and a sample pinyin sequence corresponding to the sample (id. at ¶ [0124], obtain second speech recognition text and the pinyin of the second speech recognition text.). 
obtaining a target pinyin text and a target text of the sample text (id. at ¶ [0114], obtain second training text and the pinyin of the second training text.); 
inputting the sample text and the sample pinyin sequence to the model error correction model, to generate a predicted sample pinyin text and a predicted sample correction text (id. at ¶ [0124], train second language model based on the second training text and the pinyin of the second training text.); 
generating a first loss value according to the predicted sample pinyin text and the target pinyin text, and generating a second loss value according to the predicted sample correction text and the target text (Examiner notes that typically, with neural networks, we seek to minimize the error. As such, the objective function is often referred id. at ¶¶ [0128]-[0129], combining the error correction word corresponding to the error position in the training text using the (neural) network loss function of the second language model. As described at ¶ [0114], in practical applications, in the field of voice customer service, the error correction of the voice recognition text has a great correlation with the above text of the voice recognition text and the pinyin of the voice recognition text, as a result, the pinyin of the second training text and the error correction words corresponding to the wrong positions in the second training text are obtained. Therefore, when the second loss value generated, the loss value of the pinyin also generated.); and 
training the text error correction model according to the first loss value and the second loss value (id. at ¶ [0129], using the network loss function of the second language model, adjust the network parameters of the second language model to train the second language model until the second language model converges or reaches a preset number of training times, and the trained second language model is used as a text error correction model.).”
Regarding claim 6, Wang discloses all the limitation of independent claim 1 and its dependent claim 5. Wang further teaches “wherein, the sample text comprises one or more of a masked sample text, a sample text with confusing words and a pinyin sample text with confusing words (Wang, at ¶ [0046], The words 
Claims 10-12 are directed towards an electronic device equivalent to a method found in claims 4-6, and are therefore similarly rejected.
Claims 16-18 are directed towards a non-transitory computer-readable storage medium equivalent to a method found in claims 4-6, and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lyu.
Regarding claim 2, Wang teaches all the limitation of independent claim 1. Wang further teaches “wherein, inputting the text to be corrected and the pinyin sequence to the text error correction model, to obtain the corrected text, comprises: 
detecting a wrong word in the text to be corrected by the text error correction model, to determine the wrong word in the text to be corrected (id. at ¶ [0114], obtain the pinyin of the second training text and the error correction words corresponding to the wrong positions in the second training text.);” However, Wang obtaining a pinyin in the pinyin sequence corresponding to the wrong word by the text error correction model, and replacing the wrong word with the pinyin, to obtain a pinyin-text to be corrected; and correcting the pinyin-text to be corrected by the text error correction model, to obtain the corrected text.” Examiner notes that the phrase “to obtain a pinyin-text to be corrected” is written as intended use.
Lyu is in the same field of a text error correction method and device (Lyu, at Abstract) that convert the suspected typo (equivalent to the wrong word) into the corresponding pinyin, and then look up the pinyin and the pinyin similar to the pinyin in the dictionary of the pinyin-Chinese character comparison table, and determine the Chinese character corresponding to the found pinyin according to the dictionary of the pinyin-Chinese character comparison table, and match the pinyin, and the candidate correction words is selected according to the word frequency corresponding to each candidate word in the standard word dictionary (id. at ¶ [0116]-[0122]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Wang’s method with obtaining a pinyin in the pinyin sequence corresponding to the wrong word by the text error correction model, and replacing the wrong word with the pinyin, to obtain a pinyin-text to be corrected; and correcting the pinyin-text to be corrected by the text error correction model, to obtain the corrected text as taught by Lyu because the candidate correction words can be determined relatively accurately (Lyu, at ¶ [0122]).
Claim 8 directed towards an electronic device equivalent to a method found in claim 2, and is therefore similarly rejected.
Claim 14 directed towards a non-transitory computer-readable storage medium equivalent to a method found in claim 2, and is therefore similarly rejected.

Allowable Subject Matter
Claims 3, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144